DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-18, 21-23 have been considered but are moot as indicated in the new ground of rejection below.
	Applicant argues the cited art does not disclose retrieving user identifiers from the metadata of a call in response to an incoming call because Shoemake’s disclosure of merely mentioning that users are identified does not teach the specific step of retrieving user identifiers (i.e., an email address for at least one of the user identifiers) from the metadata of a call in response to incoming call (page 11).
	In response, Shoemake discloses retrieving user identifiers from user profiles in response to video calling to map an individual against its list of all users for filtering content (see for example, para. 0052, 0054, 0061). Shoemake also discloses user identifier comprises email associated with user account and user role such as parent, child, master, etc. (see include, but are not limited to, paragraphs 0056, 0071, 0081, 0117, 0139). Shoemake further discloses sending user profile, user information to client device (see include, but are not limited to, paragraph 0061). However, Shoemake is silent about user identifiers from metadata.
	Sonare et al. (US 20200059703) is relied on for the teaching of user identifiers from metadata of content (see include, but are not limited to, paragraphs 0072, 0137).

Applicant further argues the cited art does not disclose processing a frame of the content from a live teleconference with a machine learning model because the Shoemake’s disclosure of filtering content based on ratings does not process a frame of the content from a live teleconference stream with a machine learning model and Shoemake does not describe separating a video stream from the live teleconference stream, and Oswal discloses processing scenes of video content but the scenes video content is not from a live teleconference stream (page 12). This argument is respectfully traversed.
In response to applicant's arguments against the references individually (i.e., Oswal does not disclose the scene video content not from a live teleconference stream), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Oswal is not relied on for frame of video content is from a live teleconference stream. Shoemake is already taught separate content from live teleconference stream (identify and separate video stream from live video call for filtering or replacing undesired content). 
In response to Applicant’s argument that Shoemake does not disclose separating a video stream from the live teleconference stream, Examiner respectfully disagrees.
Shoemake discloses separating a video stream from live teleconference stream to identify undesired content and separating video stream to be filtered based on user preference using machine or computer software (see include, but are not limited to, paragraphs 0059, 0104-0106, 0119, 0162). Oswal also discloses processing a video frame from video stream against machine learning object as discussed in the rejection of claim 3 and Oswal: figures 1, 5-7, paragraphs 0018-0019, 0048-0051, 0053-55, 0056-0057.
	It is also noted that the teaching of separating frame against machine learning object or with machine learning model is well-known in the art. See for example, the references provided by the Applicant including US 20190052471 (paragraphs 0050, 0054, 0065), US 10440324 (figures 2-3, col. 2, line 67-col. 4, line 35). 

Applicant also argues the cited art does not disclose detecting text from an audio stream from a live teleconference stream with a text detection filter as recited in claim 7 because Shoemake does not discuss separating an audio stream from a live teleconference stream and detecting text from the audio stream of a live teleconference stream with a text detection filter, the cited portions of the art does not use the term “text” (page 13). 
	In response, it is noted that the rejection of claim 7 is based on obviousness. In particular, as discussed in the rejection of claim 7, Shoemake in view of Oswal further disclose searching using textual input in text message, chat message, SMS message, etc. and audio prompt (possibly using text to speech technology (see include, but not limited to, Shoemake: paragraphs 0081, 0095, 0091, 0192, Oswal: paragraph 0045). Thus, it would have been obvious to one of ordinary skill in the art that the words/phrase or language comprises text in order to filtering content with inappropriate text.
	See also Pabla reference (see include, but are not limited to, figures 5-11, paragraphs 0024-26, 0049, 0051, 0059, 0063) as discussed in the previous rejection for the teaching of word comprises text to filter out content with inappropriate texts (see para. 0059). See also US 20190052471 (paragraphs 0003, 0038), US  20200059703 
	Therefore, the argument is not persuasive.
	For reasons given above, rejections of the claims 1-18 and 21-23 are discussed below.
	Claims 19-20 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 20150070516) in view of either Oswal (U.S 20180376205) or Lichtenberg et al. (US 10440324) and further in view of Sonare et al. (US 20200059703).
	Note: all documents that are directly or indirectly incorporated by reference in Shoemake (see for example, paragraphs 0001-0003, 0016) are treated as part of the specification of Shoemake (see for example, MPEP 2163.07 b).

Regarding claim 1, Shoemake discloses a computer implemented method comprising: 
 	determining, using an inference of a call participant, a content rating level to apply to streaming of a call comprising a live teleconference system, wherein the inference is based on a participant role in an organization, a facial recognition alignment, and facial metadata, wherein the facial recognition alignment aligns a call participant to the participant role (determining, using an detected user of a call participant/user, content rating level as desired custom level of content filtering input by user or references in user profile to apply to streaming content of a video call comprising live video/teleconference stream, wherein the detected inference/person is based on at least one of participant role such as parent/child in a family/household, a facial recognition technologies, and facial features/facial characteristics of detected user/inference, wherein the facial recognition maps a call participant to a particular role of authorized or unknown user, parent user, child user, master, etc.– see include, but are not limited to, paragraphs 0027, 0031, 0054, 0106, 0115, 0115, 0162);
	wherein determining the content rating level further comprises:
	retrieving a plurality of user identifiers in response to receiving an incoming call, mapping a minimum rating level for each of the plurality of user identifiers, and identifying a strictest rating level from the minimum rating levels maps to the plurality of user identifiers (retrieving a plurality of user identifiers from user profiles/database in response to a video call and mapping rating level that is desired for each of the user identifiers such as a child, parent, etc. and identifying rating level that is restricted/filtered from the allowed rating level that maps the plurality of user identifiers to identify a only rating content that is suitable for each of detected users and filtering out/replace content that is not suitable for the user identifier (s) – see include, but are not limited to, paragraphs 0028, 0052, 0054, 0102, 0106, 0133, 0184-0185), and
	wherein the plurality of user identifiers comprises an email address for a user identifier of the plurality of user identifiers (e.g., email address associated with user profile/account – see include, but are not limited to, paragraphs 0071, 0085, 0117, 0139); 
	separating at least one stream out of the streaming content (separating at least one stream out of the streaming content/media based on marker, identifier, fingerprint, etc. – see include, but not limited to, paragraphs 0104-0106);
	identifying, during the call, a rating level of the at least one stream by detecting, with a machine object classification filter, an object from an image in the at least one stream (identifying, during a video call, rating level of the at least one stream by detecting, with a machine object filter, an object from an image captured during video call is inappropriate for a child user – see include, but not limited to, paragraphs 0119, 0162);
	detecting that the rating level of the at least one stream fails to satisfy the content rating level due to the object (detecting that the rating level of video captured during video call contain offensive or inappropriate material/object for child user due to the inappropriate material for user due to object in inappropriate material (e.g., nudity, sexual content, etc. – see include, but not limited to, paragraphs 0106, 0162); and
	blocking, during the call, at least a portion of the at least one stream in response to the at least the portion of the at least one stream failing to satisfy the content rating level (see include, but not limited to, paragraphs 0014, 0025, 0133, 0162).
	Although Shoemake discloses identifying a rating by detecting with a machine object classification filter and the control server might provide machine to machine interfaces and virtual machine operating to perform all functions (paragraphs 0119, 0234, 0244), Shoemake does not explicitly disclose machine learning object classification filter. Shoemake does not explicitly disclose user identifiers from metadata of streaming content.
	Oswal or Lichtenberg (hereinafter referred to as Oswal/Lichtenberg) discloses identifying, with machine learning object classification filter, an object (comparison is done using a soft threshold by machine learning inference to determine viewing pattern and object in inappropriate or objectionable scene/content or undesirable sounds/images) (see include, but are not limited to, figures 1, 5-7, paragraphs 0018-0019, 0048-0051, 0053-55, 0056-0057; Lichtenberg: figures 2-3, col. 2, line 66-col. 4, line 55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoemake with the teachings including a machine learning object classification filter as taught by Oswal/Lichtenberg in order to yield predictable result of automatically determining objectionable content (see for example, Oswal: paragraphs 0056-0057) or automatically filter undesirable or interrupt call – see Lichtenberg: col. 1, lines 30-38). 
	Sonare discloses facial recognition aligns a call participant to the participant role (facial recognition maps user content to the particular role for use to access/display the content), wherein determining content rating level further comprises: retrieving a plurality of user identifiers from metadata of the streaming content in response to receiving content access, mapping a minimum rating level for each of the plurality of user identifiers, and identifying a strictest rating level from the minimum rating levels mapped to the plurality of user identifiers (retrieving a plurality of user identifiers/ID from metadata inserted in the content in response to receiving content access and mapping user information inserted in the content with the information of user that is viewing the content and only content that is mapped with user to be displayed and remove/blind content that is not authorized to be accessed by the user(s) – see include, but not limited to, figures 2, 4, 10-12, paragraphs 0072, 0132-0133, 0137).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoemake in view of Oswal/Lichtenberg with the teaching of user identifiers from metadata of stream content as taught by Sonare in order to yield predictable result of protecting privacy of users (para. 0059, 0133).

Regarding claim 2, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein the streaming content is part of the call (see include, but not limited to, Shoemake: para. 0162), and determining the content rating level further comprises: 
 	identifying a call setting for the communication (identify a call setting based on desired custom level of content filtering or references in user profile – see include, but not limited to, Shoemake: paragraphs 0027-0028, 0162); 
 	identifying a participant of the call (identifying a participant and/or user of a call based on detection of presence and or identification – see include, but not limited to, Shoemake: paragraphs 0027, 0059, 0162);
	identifying a device default setting for the call (identifying a device default setting in user profile for the call (see include, but not limited to, Shoemake: paragraphs 0027, 0162, 0145, 0218);
	identifying a user defined setting for the call (see include, but not limited to, Shoemake: paragraphs 0027, 0070, 0073, 0162). 

Regarding claim 3, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein the streaming content comprises a video stream, and separating the at least one stream further comprises: 
 	separating the video stream out from the streaming content as part of the at least one stream (see include, but are not limited to, Shoemake: paragraphs 0104-0106, 0162); 	
	processing a video frame from the video stream against the machine learning object classification filter to detect the object in the video frame; and 
 	aligning the object to the content rating level to identify a video rating level of the video stream, wherein the video rating level is compared with the content rating level to detect whether the video stream fails to satisfy the content rating level (Shoemake: paragraphs 0104-0106, 0162; Oswal: figures 1, 5-7, paragraphs 0018-0019, 0048-0051, 0053-55, 0056-0057; Lichtenberg: figures 2-3, col. 2, line 67-col. 4, line 65).
	
Regarding claim 4, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein the streaming content comprises a video stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that a video rating level of the video stream exceeds the content rating level (determining video stream exceeds rating level/desired custom level of content filtering defined by user or inappropriate material to the user based on user preference/desired custom level – see include, but are not limited to, Shoemake: paragraphs 0027-0028, 0162, claim 33; Oswal: paragraph 0056; Lichtenberg: col. 3, lines 1-28).  

Regarding claim 5, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein the streaming content comprises a video stream, and blocking at least the portion of the at least one stream further comprises: blocking the object detected in the video stream from the streaming content (see include, but are not limited to, Shoemake: paragraphs 0023-0024, 0103, 0162, claim 33; Oswal: paragraph 0056).  

Regarding claim 6, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 5, wherein blocking the object obfuscates the object in a video frame of the video stream while keeping remaining portions of the video frame intact (pixelated images, colored polygons, or block only a portion of image while keeping remaining portions of the video frame– see include, but not limited to, Shoemake: paragraphs 0023-0024, 0103, 0162, 0219, claim 33; Oswal: paragraph 0056).  

Regarding claim 7, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein the streaming content comprises an audio stream, and separating the at least one stream further comprises: 
 	separating the audio stream out from the streaming content as part of the at least one stream; processing the audio stream against a word/phrase/language detection filter to detect word/phrase, language, etc.; and aligning the word/phrase to the content rating level to identify an audio rating level of the audio stream, wherein the audio rating level is compared with the content rating level to detect whether the audio stream fails to satisfy the content rating level (Shoemake: paragraphs 0024, 0029, 0090-0091,  0103-0104, 0133, 0154, 0161-0162). Shoemake in view of Oswal further disclose searching using textual input in text message, chat message, SMS message, etc. and audio prompt (possibly using text to speech technology (see include, but not limited to, Shoemake: paragraphs 0081, 0095, 0091, 0192, Oswal: paragraph 0045; Lichtenberg: col. 12, lines 15-27, col. 13, lines 36-40). 
	Thus, it would have been obvious to one of ordinary skill in the art that the words/phrase or language comprises text in order to filtering content with inappropriate text or display text for the audio/speech (see for example, Lichtenberg: col. 13, lines 36-40).
	See also Pabla reference (see include, but are not limited to, figures 5-11, paragraphs 0024-26, 0049, 0051, 0059, 0063) as discussed in the previous rejection for the teaching of word comprises text to filter out content with inappropriate texts (see para. 0059).

Regarding claim 8, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein the streaming content comprises an audio stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that an audio rating level of the audio stream exceeds the content rating level (see include, but not limited to, Shoemake: paragraphs 0024, 0029, 0090-0091, 0103-0104, 0133, 0154, 0161-0162).  

Regarding claim 9, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein the streaming content comprises an audio stream, and blocking at least the portion of the at least one stream further comprises: blocking a portion of the audio stream from the streaming content (see include, but not limited to, Shoemake: paragraphs 0024, 0029, 0090-0091, 0103-0104, 0133, 0154, 0161-0162).  

Regarding claim 10, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, wherein blocking the at least the portion of the at least one stream further comprises: disconnecting from the streaming content (filtering, blocking or eliminating from the content stream that has content exceeds desired setting – Shoemake: paragraphs 0023, 0102-0104, 0133, 0159,0162; Lichtenberg: figures 2-3, claim 5).  

Regarding claim 11, limitations of a system that correspond to the limitations of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Shoemake in view of Oswal/Lichtenberg and Sonare discloses a system (figures 5-6) comprising: 
 	a processor (e.g., processor 610 – Shoemake: figure 6, paragraph 0226); 
	a memory (working memory and/or storage devices – Shoemake: figure 6, paragraphs 0227, 0230, 0234); the memory comprising an application, wherein the application executes on the processor, uses the memory (see include, but not limited to, figure 6, paragraphs 0230, 0234), and is configured for: 
 	determining, using an inference of a call participant, a content rating level to apply to streaming content of a call comprising a live teleconference stream, wherein the inference is based on a participant role in an organization, facial recognition alignment, and facial metadata, 
	wherein the facial recognition alignment aligns a call participant to the particular role, wherein determining the content rating level further comprises: retrieving a plurality of user identifiers from metadata of the streaming content in response to receiving an incoming call, mapping a minimum rating level for each of the plurality of user identifiers, and identifying a strictest rating level from the minimum rating levels mapped to the plurality of user identifiers, and wherein the plurality of user identifiers comprise an email address for a user identifier of the plurality of user identifiers,
 	separating at least one stream out from the streaming content, 
	identifying, during the call, a rating level of the at least one stream by detecting, with a machine learning object classification filter, an object from an image in the at least one stream;
	detecting that the rating level of the at least one stream fails to satisfy the content rating level due to the object; and 
 	blocking, during the call, at least a portion of the at least one stream in response to the at least the portion of the at least one stream failing to satisfy the content rating level (see similar discussion in the rejection of claim 1 and include, but not limited to, Shoemake: paragraphs 0027-0028, 0162; Oswal: paragraphs 0055-0057; Lichtenberg: figures 2-3; Sonare: figures 10-12).  

Regarding claims 12-13, 17, the additional limitations of the system that correspond to the additional limitations of the method in claims 2-3, 7 are analyzed as discussed in the rejection of claims 2-3, 7. 

Regarding claim 14, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the system of claim 11, wherein the streaming content comprises a video stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that a video rating level of the video stream exceeds the content rating level (see similar discussion in the rejection of claim 4).  

Regarding claim 15, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the system of claim 11, wherein the streaming content comprises a video stream, and blocking at least the portion of the at least one stream further comprises: blocking the object detected in the video stream from the streaming content (see similar discussion in the rejection of claim 5).  

Regarding claim 16, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the system of claim 15, wherein blocking the object obfuscates the object in a video frame of the video stream while keeping remaining portions of the video frame intact (see similar discussion in the rejection of claim 6).  

Regarding claim 18, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the system of claim 11, wherein the streaming content comprises an audio stream, and detecting that the at least one stream fails to satisfy the content rating level comprises: determining that an audio rating level of the audio stream exceeds the content rating level (see similar discussion in the rejection of claim 8).  

Regarding claim 21, limitations of a set of one or more mon-transitory computer readable medium that correspond to the limitations of method claim 1 and/or system claim 11 are analyzed as discussed in the rejection of claim 1 and/or 11. Particularly Shoemake in view of Oswal/Lichtenberg and Sonare discloses a set of one or more non-transitory computer readable mediums comprising computer readable program code for: 
 	determining, using an inference of a call participant from a user identifier, a content rating level to apply to streaming content of a call comprising a live teleconference stream, wherein the inference is based on a participant role in an organization, facial recognition alignment, and facial metadata, wherein the facial recognition alignment aligns a call participant to the participant role, wherein determining the content rating level further comprises: retrieving a plurality of user identifiers from metadata of the streaming content in response to receiving an incoming call, mapping a minimum rating level for each of the plurality of user identifiers, and identifying a strictest rating level from the minimum rating levels mapped to the plurality of user identifiers, and wherein the plurality of user identifiers comprises an email address for a user identifier of the plurality of user identifiers; separating at least one stream out from the streaming content; identifying, during the call, a rating level of the at least one stream by detecting, with a machine learning object classification filter, an object from an image in the at least one stream; detecting that the rating level of the at least one stream fails to satisfy the content rating level due to the object; and blocking, during the call, at least a portion of the at least one stream in response to the at least the portion of the at least one stream failing to satisfy the content rating level (see similar discussion in the rejection of claim 1 and/or claim 11, and Shoemake: figure 6, paragraphs 0234-0235; Oswal: paragraphs 0055-0057; Lichtenberg: figures 2-3).

Regarding claim 22, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, further comprising: identifying a call setting for the call (identifying a call setting for a call based on user preferences/profile – see include, but not limited to, paragraphs 0068, 0071, 0079, 0193-194); and
 	determining, using an integration with a call system, the content rating level, wherein the call system limits the content rating level to certain types of ratings (determining, using an integration/software with a call system to limit/filter the content rating level of a certain types of ratings such as content with ratings deems to be offensive, objectionable, and/or inappropriate for the detected/identified user or group of users – see discussion in “response to arguments” above and include, but not limited to,  paragraphs 0103, 0106, 0162, 0163, 0185, 0207, 0219).

Regarding claim 23, Shoemake in view of Oswal/Lichtenberg and Sonare discloses the computer implemented method of claim 1, further comprising: identifying a call setting for the call (identifying a call setting for a call based on user preferences/profile – see include, but not limited to, paragraphs 0068, 0071, 0079, 0193-194).
	Shoemake also discloses tracking reactions of users previously viewed the content and using these reactions to control filtering particular portions of content, wherein reactions of users comprising muting portions/clips of content (see include, but not limited to, paragraphs 0031,0103, 0161, 0179, 0216, 0219), and the content is filtered/targeted based on reactions/information of majority of users detected viewing the content (e.g., 3 adult females and 2 male children detected in a room, the system might determine to target the adult females or a majority of the people might find a particular word to be offensive, and filtering may be appropriate for those people… see include, but not limited to, paragraphs 0097, 0107, 0131, 0179, 0185, 0199, 0218). Thus, it would have been obvious to one of ordinary skill in the art before the effective of the filing date of the claim invention to incorporate determining, using an assessment of recent content rating levels over a historical period, the content rating level, wherein the assessment changes the content rating level based on a majority of participants being muted. (e.g., majority of detected people previously muted content portion/words/clips based on their previous reactions) so that the content to be filtered/targeted to majority of people detected to be viewing the content (in the room) based on their previous reactions.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Johnson et al. (US 20200204848) discloses device and method providing relevant video content to members of a communication group.
	Johnson et al. (US 20140167954) discloses systems, devices, and methods to communication public safety information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
October 22, 2022